ICJ_050_BarcelonaTraction1962_BEL_ESP_1965-06-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 11 JUIN 1965

1965

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 11 JUNE 1965
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du xr juin 1965, C.I.]. Recueil 1965, p. 6.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 11 June 1965, I.C.]. Reports 1965, p. 6.

 

N° de vente: 994
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1065
Ir June 1965 1 tne
General List:
No. 50

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER

Present: President Sir Percy SPENDER; Vice-President WELLINGTON
Koo; Judges WINIARSKI, BADAWI, SPIROPOULOS, Sir
Gerald FirzMAURICE, KORETSKY, TANAKA, JESSUP,
MORELLI, PADILLA NERVO, FORSTER, GROS; Deputy-
Registrar AQUARONE.

The International Court of Justice,
composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 28 July 1964, fixing 1 July 1965 as
the time-limit for the filing of the Counter-Memorial of the Govern-
ment of Spain;

4
BARCELONA TRACTION (ORDER OF II VI 65) 7

Whereas, in a letter dated 29 May 1965, received and filed in the
Registry on 31 May 1965, the Agent for the Government of Spain set
out the grounds on which the Spanish Government felt itself obliged
to request an extension of this time-limit to 31 December 1965;

Whereas, on 31 May 1965, a certified true copy of the aforemen-
tioned letter was transmitted to the Agent for the Government of
Belgium who was asked to make known the views of his Govern-
ment on the request;

Whereas, in a letter dated 4 June 1965, the Agent for the Govern-
ment of Belgium set out the reasons for which the Belgian Govern-
ment considered that an extension of the time-limit was not justi-
fied;

Whereas, by a letter dated 10 June 1965, a certified true copy of
which was duly communicated to the Agent for the Government of
Belgium, the Agent for the Government of Spain stated that he was
authorized on behalf of his Government to give an assurance that it
undertook firmly to adhere to 31 December 1965 as the final date for
filing its Counter-Memorial,

THE CouRT,

having thus ascertained the views of the Parties,

extends to 31 December 1965 the time-limit for the filing of the
Counter-Memorial of the Government of Spain;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this eleventh day of June, one
thousand nine hundred and sixty-five, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the Kingdom of Belgium and to the Govern-
ment of the Spanish State, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
